Citation Nr: 1724866	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  05-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic back disability.

2.  Entitlement to service connection for a chronic leg disability.

3.  Entitlement to service connection for a chronic left ankle disability.

4.  Entitlement to service connection for a chronic foot disability.

5.  Entitlement to service connection for a chronic right great toe disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to August 2003 and from May 2005 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2007 and June 2009, the Board remanded the appeal for further development. 

The issues of back disability, leg disability, left ankle disability, and right great toe disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent evidence of record shows that the Veteran had a foot disability in service, was diagnosed with a foot disability during the appeal period, and that her present disability is related to service. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for a foot disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  In the instant case, since the Veteran's claim for a foot disability is being granted, any deficiencies with regard to the VCAA are harmless and nonprejudicial.  Therefore, VCAA analysis is not required as to this issue. 

Legal Criteria and Analysis

The Veteran seeks service connection for a foot disability.  Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not to be credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In a September 1996 medical prescreening form, the Veteran indicated that she did not have any impaired use of her feet prior to entering service.  In an October 1996 enlistment examination report, the Veteran was noted to have normal feet and normal arches, with no diagnosis of pes cavus or pes planus.  In the accompanying report of medical history, she denied any foot trouble or lameness. 

However, treatment records from June 1999, November 2001, February 2002, and August 2002, indicate that the Veteran was treated for foot pain while in service.  In an August 2001 service treatment record, the Veteran was diagnosed with pes planus and was referred to a podiatrist for orthotic arch supports.  In an August 2002 treatment record, the Veteran received a diagnosis of plantar fasciitis.  Similarly, treatment records from January and February 2003 note that the Veteran suffered from chronic plantar fasciitis and chronic foot pain.  In an April 2003 examination, the Veteran was noted to have abnormal feet, mild symptomatic pes planus, and chronic bilateral foot pain.  It was also noted that the Veteran used foot orthotics.  

Post-service records from November 2003 show that the Veteran complained of bilateral heel pain, and was diagnosed with bilateral plantar fascia.  The next month, in December 2003, the Veteran was provided a VA examination, in which the Veteran denied any specific injury to her feet, but attributed her pain to running in service.  The Veteran reported having pain on a daily basis in both heels and that the pain is worse with the first few steps in the morning and after prolonged walking.  The examiner concluded that the Veteran had bilateral plantar fasciitis.

The Board finds that after consideration of the evidence above and resolving reasonable doubt in the Veteran's favor, service connection is warranted.  The Veteran has a diagnosis of bilateral plantar fasciitis during the appeal period, and therefore the first element of service connection (a current disability) is met.  With respect to the second element, service treatment records reflect that the Veteran was diagnosed with bilateral plantar fasciitis while in service.  As such, the Board finds that an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence supports a finding that the Veteran's foot disability is causally or etiologically related to her service.  The record reflects that the Veteran entered service without complaints of a foot disability.  However, while in service the Veteran was treated on numerous occasions for problems with her feet.  The Veteran told the VA examiner that she believes her foot problems are due to running in service.  While the Veteran is not competent to make a diagnosis of the etiology of her injury, her statements are competent to support her claim of pain while in service and to show that the source of her symptoms have been consistent from service to her post-service claim.  

In addition to being competent, her statements are credible and supported by the evidence in her service treatment records.  The record reflects that she was treated for foot problems throughout service.  While the VA examiner did not discuss a nexus between the Veteran's in-service bilateral plantar fasciitis and the bilateral plantar fasciitis identified during the examination, there is nothing in the record to disassociate the December 2003 diagnosis from the symptoms and diagnosis of plantar fasciitis in service.

Accordingly, with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for a foot disability.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for plantar fasciitis is granted.


REMAND

The Veteran seeks entitlement to service connection for a back disability, a leg disability, a left ankle disability, and a right great toe disability.  The Board finds that additional development is needed prior to adjudicating these issues.

First, in both the September 2007 and June 2009, the Board directed the RO to verify whether the Veteran was on active duty service.  It appears that in November 2009, the RO ran a search using the Veterans Information Solution database.  This showed the Veteran to have been on active duty in the Army between January 1997 and August 2003, and then on active duty in the Army Reserves between May 2005 and January 2007.  However, it also shows that the Veteran has been in the Army Reserves since July 2003 with no identified date of release.  Therefore, it remains unclear to the Board whether or not the Veteran is on active duty.  Given the inconclusive nature of this search, and the fact that it was run almost eight years ago, the Board will again remand for a determination of the Veteran's duty status since 2009.

In addition, service treatment records show that the Veteran complained of both upper and lower back pain while in service.  In December 2003, the Veteran was afforded a VA medical examination.  The examiner concluded that the Veteran had thoracic muscular back strain, but demonstrated a normal examination that day.  The Board will remand to clarify whether the diagnosed back strain was present during the period of appeal and for an opinion as to whether or not a nexus exists between the back pain complained of in service, and any back strain that was present during the period of appeal.

Similarly, service treatment records show that the Veteran complained of leg pain while in service and at one point in September 2001 was diagnosed with a stress fracture/chronic shin splints.  In the VA examination from December 2003, the examiner concluded that the Veteran had had bilateral shin splints, but they were resolved.  The Board will remand to clarify whether the shin splints referred to by the examiner were present during the period of appeal and for an opinion regarding whether or not there exists a nexus between the shin splints complained of in service, and any leg disability that was present during the period of appeal.

As previously noted in the September 2007 and June 2009 remands, the RO was asked to review the file to ensure that all notification and development contained in, inter alia, 38 C.F.R. 3.159 are fully met.  However, a review of the file shows that, in a November 2003 release, the Veteran identified records at Hanger Prosthetics and Orthotics in Apple Valley, California.  It does not appear that VA contacted this entity or that records were obtained from this source.  Therefore, the Board cannot find substantial compliance when an outstanding release has yet to be addressed.  Therefore, the Board will remand to ensure that all notification and development required by the VCAA is completed.

Finally, the Board notes that the record is unclear as to whether or not the Veteran's current address is of record.  Therefore, upon remand, her address should be confirmed.




Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity(ies) to determine the Veteran's duty status since 2009.  In so doing, all periods of periods of active service, active duty, active duty for training, and inactive duty for training, if any, with the Army should be verified.  Then, forward all available service treatment records associated with such duty for incorporation into the record.

2.  Contact the Veteran's representative to assist in obtaining a new contact address and phone number for the Veteran.  After obtaining the new contact information, take any necessary action to confirm the address and apprise the Veteran of the status of her claim.  All action(s) taken should be noted in the claim file.  If no new address or phone number are available, this should be noted in the claim file. 

3.  After completing the above development, obtain from the Veteran any required consent necessary to obtain all outstanding private and VA treatment records, including those from Hanger Prosthetics and Orthotics in Apple Valley, California, as identified by the Veteran in her November 2003 release.  If consent is necessary, but it is not possible to contact the Veteran, this should be noted in the claim file.

4.  After the above developments have been completed, contact the Veteran and schedule a VA examination to determine the nature and etiology of any back, bilateral leg, left ankle, and/or right great toe disability the Veteran has or had during the period of appeal.  For each disability diagnosed, the examiner should provide an opinion as to whether it is more likely than not that a nexus exists between the diagnosed disability and any incident in service.  In so doing, the examiner is asked to consider the in-service reports of back pain and leg pain/shin splints.

All necessary development should be taken.  The VA examiner should be given access to the claim file.  The examiner must state that a review of the claim file was completed.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


